DETAILED ACTION
Claims 1-7 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under CN202010502589 filed on 6/5/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 5 both claim the same variance as the evaluation index. The issue arising with this variance is that both seem to be claiming the same product. However, the steps in each claim are based on different variables, where claim 1 has a first theoretical distance of Z1 and claim 5 has a first theoretical distance of Z1i.

Claims 1 and 3 recites the limitation "desired value" as a part of S3.  There is an antecedent basis issue where both seem to be a desired value from the Gaussian model. Are these intended to be the same value?
Claims 1 and 3 recites the limitation “theoretical disparity” as a part of S3.  There is an antecedent basis issue where claim 1 claims ‘a theoretical disparity’ and claim 3 also claims ‘a theoretical disparity’. Both instances seem to be claims the same disparity. Are these intended to be same value?

The term “desired value” in claims 1, 3, 6 and 7 is a relative term which renders the claim indefinite. The term “desired value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the claims or specification to determine what is considered desired, such as a standard or range to determine such a value with be deemed desired.
The term “theoretical distance” in claims 1 and 4-7 is a relative term which renders the claim indefinite. The term “theoretical distance” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This same question arises with the term theoretical disparity found in claims 1, 3, 4, 6 and 7. There is nothing in the claims or specification to determine what is considered theoretical, or how this is different than a standard distance that is calculated.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 7, are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al, US 2020/0226392 A1 (Hua), in view of Rowell et al, US 2019/0208181 A1 (Rowell).

Regarding Claim 1, Hua discloses a method for calibrating a binocular camera, comprising: S2 of extracting feature points from an image set 1 and an image set 2 taken at two points separated from each other by a predetermined distance (s); S3 of fitting Gaussian distribution parameters of each feature point, and extracting a desired value as a theoretical disparity; S4 of selecting a common feature point, and calculating a first theoretical distance (Z1) and a second theoretical distance (Z2) of the common feature point; S5 of performing Gaussian fitting on a difference between the theoretical distances of the common feature point (∆=Z1-Z2), and extracting a variance (σ2) as an evaluation index (Hua [0062] – FIG. 4, a plurality of input images 102 obtained by the system 400 are a plurality of continuous frames in a video captured by a moving stereo camera. The stereo camera capturing the plurality of input images 102 may include at least a first camera (e.g., a left camera) and a second camera (e.g., a right camera); [0067] – Finding a correspondence between each pair of images captured by the calibrated stereo camera, a disparity map describing disparity information between the two images according to the principle of triangulation. The disparity map and the depth map may be convertible to each other. As stated above, the depth of each edge pixel may be represented as a Gaussian distribution (namely, mean and variance of depth values). Assume that the depth of a certain edge pixel is d and the variance is a, a stereo disparity value u associated with the edge pixel may be determined as: u=Bfd, where B represents a distance between optical centers of the first camera and the second camera, and f represents a focal distance of the stereo camera (the focal distance of the first camera is usually the same as the focal distance of the second camera). Similarly, σ disparity variance associated with the edge pixel is σu=Bfσ).
However, Hua does not explicitly disclose S6 of determining whether the evaluation index is smaller than a threshold, if yes, terminating the calibration, and otherwise, proceeding to S7; and S7 of adjusting posture parameters (R, T) of the camera, and returning to S3.
Rowell teaches determining whether the evaluation index is smaller than a threshold, if yes, terminating the calibration, and otherwise, proceeding to adjust posture parameters (R, T) of the camera, and returning to S3 (Rowell [0085] – The camera calibration module 221 may also calculate a depth confidence metric (e.g., a correlation coefficient or standard deviation) to further refine application of the re-calibration operations. The camera calibration module 221 re-calibrates a camera module by modifying calibration metadata using re-calibration data at or exceeding a confidence threshold) [Rowell teaches re-calibration will not take place when a module does not exceed a confidence threshold].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hua to determine whether the evaluation index is smaller than a threshold, if yes, terminating the calibration, and otherwise, proceeding to adjust posture parameters (R, T) of the camera, as taught by Rowell. One 

Regarding Claim 4, Hua, in combination, further discloses the method according to claim 1, wherein S4 comprises: S41 of selecting the common feature points existing in the image set 1 and the image set 2; S42 of calculating the first theoretical distance (Z1) in accordance with the theoretical disparity of each selected common feature point in the image set 1; and S43 of calculating the second theoretical distance (Z2) in accordance with the theoretical disparity of each selected common feature point in the image set 2 (Hua [0067] – Finding a correspondence between each pair of images captured by the calibrated stereo camera, a disparity map describing disparity information between the two images according to the principle of triangulation. The disparity map and the depth map may be convertible to each other).

With regard to claim 6, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 6 [The Hua reference further discloses a memory device storing therein a plurality of instructions, wherein the instructions are loaded and executed by a processor (see Hua [0028], [0038])].

With regard to claim 7, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 7 [The Hua reference further discloses a vehicle with a binocular camera, comprising a processor configured to execute a plurality of instructions, and a memory device storing therein the plurality of instructions (see Hua [0025], [0028], [0038], [0069])].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hua and Rowell, in view of Aizawa, US 2012/0154547 A1 (Aizawa).

Regarding Claim 2, Hua and Rowell teaches the method according to claim 1, as outlined above. 
However, Hua does not explicitly disclose S1 of taking the image set 1 and the image set 2 at the two points separated from each other by the predetermined distance (s), wherein S1 comprises: S11 of taking the predetermined quantity of frames in a current scene in the case that the binocular camera is in a stationary state, and marking the frames as the image set 1; and S12 of moving the binocular camera from the predetermined distance (s) in a fixed direction in the same scene, taking the predetermined quantity of frames in the scene in the case that the binocular camera is in the stationary state, and marking the frames as the image set 2.
Aizawa teaches S1 of taking the image set 1 and the image set 2 at the two points separated from each other by the predetermined distance (s), wherein S1 comprises: S11 of taking the predetermined quantity of frames in a current scene in the case that the binocular camera is in a stationary state, and marking the frames as the image set 1; and S12 of moving the binocular camera from the predetermined distance (s) in a fixed direction in the same scene, taking the predetermined quantity of frames in the scene in the case that the binocular camera is in the stationary state, and marking the frames as the image set 2 (Aizawa [0086] – When the operation receiving unit 110 receives a setting operation for setting the still image imaging mode, the control unit 121 notifies the imaging unit 101, the focus control unit 123, and the recording control unit 150 of reception of the setting operation and sets the still image imaging mode; [0087] – When the operation receiving unit 110 receives a moving image recording instruction operation for instructing recording of a moving image in a state in which the moving image imaging mode is set, the control unit 121 causes the respective components to execute a recording process for recording a moving image of a stereoscopic image; [0089] – The stereoscopic image imaging condition holding unit 122 holds setting information for setting various imaging conditions of the stereoscopic image imaging mode and supplies the focus control unit 123 with the held setting information.  The setting information held in the stereoscopic image imaging condition holding unit 122 is updated by the control unit 121 each time the operation receiving unit 110 receives the setting operation for setting various imaging conditions of the stereoscopic image imaging mode.  The content held in the stereoscopic image imaging condition holding unit 122 will be described in detail with reference to FIG. 5B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hua where one set of images is when a camera is still and another set of images is when a camera is in motion, as taught by Aizawa. One would be motivated as two conditions of imaging can provide desirable settings for, regardless of whether the camera is still or in motion.

Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483